Citation Nr: 0510812	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1983 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO had issued a previous rating decision 
in March 2000, but the claim was reopened because of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran appeals from the April 2002 rating 
decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's present right foot disability is not 
etiologically related to any injury incurred while in 
service.


CONCLUSION OF LAW

The right foot disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of this 
right foot disability during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that a claim was received in December 1999 
and the claim was initially adjudicated in March 2000 prior 
to the enactment of the VCAA.  At that time, the claim was 
denied because it was not well grounded.  However, after the 
enactment of the VCAA, the veteran's claim was reviewed on 
the merits and the RO issued another rating decision in April 
2002.

Two letters dated in June 2001 and one in January 2004 
provided the appellant the notice required under the VCAA and 
the implementing regulations.  The letter dated June 22, 2001 
specifically informed the appellant to submit a VA Form 21-
4142, "Authorization for Release of Information" for a 
physician by whom the veteran stated she had been treated.  
The January 2004 letter informed the veteran of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on her behalf.

Additionally, the January 2003 statement of the case and 
supplemental statement of the case dated March 2004 also 
provided guidance regarding the evidence necessary to 
substantiate the veteran's claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

As noted above the veteran served on active duty from January 
1983 to April 1987.

The veteran's service medical records reflect that in March 
1983, she complained of pain to her right heel and right 
hallux.  She could not remember any trauma or injury to the 
foot.  A March 1983 X-ray of the right foot and right 
calcaneus showed no signs of fracture.  The assessment was 
plantar bursa capsulitis of the distal phalanx, right hallus.  
In October 1983, she was seen after she fell down the stairs 
on her right foot.  Examination revealed that the right foot 
was swollen and discolored over the arch and ankle areas with 
pain on palpation to those areas of the foot.  The right 
ankle had a full range of motion with pain.  X-rays revealed 
a possible fracture to the right cuboid bone.  A splint and 
dressing were applied.  In March 1987, the veteran complained 
of pain to the top of her right foot.  She was 8 months 
pregnant at the time.  The physician found mild swelling to 
the right foot that was the result of vessel compression.  
She was instructed to elevate her feet.

The veteran submitted a claim for compensation in December 
1999 for a right foot disability among other disabilities.  
According to the medical records submitted by the veteran, 
she has seen various private physicians and has obtained 
several VA examinations regarding her right foot disability.

On an intake form for a private physician dated January 1995, 
the veteran stated that she had muscle pain or swelling in 
her foot.  The medical records submitted do not show that a 
diagnosis as to her foot was made at that time.

In a July 1999 medical note, A.W., D.O. stated that the 
veteran had pain in her left foot that she had for many years 
off and on and the foot would get painful and swollen.  A 
July 1999 X-ray of her right foot showed no evidence of 
fracture or other osseous pathology.  
A VA examination was conducted in January 2002.  The VA 
examiner reviewed the veteran's service medical records and 
only found one notation dated March 1987 regarding pain in 
the top of the veteran's right foot.  She was eight months 
pregnant at the time.  The VA examiner could not substantiate 
that there was an actual foot fracture while in the military.  
The diagnosis was no residuals of claimed history of foot 
fracture.  However, it appears that the wrong foot was 
evaluated.

In April 2002, a M.L., M.D., reviewed the charts of the 
January 2002 VA examination and noted errors in the VA 
examiner's findings regarding the number of times the veteran 
was seen for right foot complaints in service.  The private 
physician concluded that the veteran's story was consistent 
with what may be reflex sympathetic dystrophy, which could be 
related to her prior foot fracture.  However, the physician 
stated that there is no record of exactly what had occurred 
at the time of her foot fracture while in service, so he 
would be loath to make this diagnosis without accurate 
records.

In April 2003, the veteran received a second VA examination.  
The medical record includes statements from the veteran that 
she stopped working in December 2002 because she must elevate 
her lower extremities to reduce the swelling in her feet and 
ankles.  After a physical examination, , the diagnosis was 
intermittent lower extremity orthostatic peripheral edema 
which was mild and of unknown etiology.  In addition, there 
is no orthopedic pathology involving the feet, ankles, or 
knees.  The physician advised that the veteran should obtain 
a work-up by an internist or vascular specialist because deep 
varicose veins could cause the above problems.  An X-ray of 
her feet and ankles was also obtained.  The findings 
demonstrated no acute fractures or dislocations.  The 
diagnosis for the right foot was mild osteoarthritic changes 
to the first metatarsophalangeal joint. 
In July 2003, the same VA examiner from the April 2003 
examination made a note in response to the findings from the 
April 2003 X-rays of the feet and ankles.  He noted that he 
disagreed with the finding of degenerative joint disease.  He 
stated that the patient had a mild hallux of the first 
metatarsal joint with some 15 degrees subfluxation or 
positional deviation that was not clinically significant.  In 
addition, the VA examiner found that the findings were not 
related to the veteran's injury in the service.

In July 2003, the veteran received a VA examination by a 
vascular specialist. The examiner opined that there was no 
current vascular disease involving the right lower extremity 
that was at least as likely as not related to the veteran's 
complaints shown in the service.  The VA examiner also 
advised that the veteran receive a pelvic ultrasound or CT 
scan of the pelvis to determine if there was any evidence of 
a pelvic mass or other problem that would be causing her 
chronic lower extremity edema.

In September 2003, the veteran received a pelvic ultrasound 
by a private facility.  
In February 2004, the veteran received the gynecological 
examination by a VA examiner.  The examiner also reviewed the 
results of the September 2003 pelvic ultrasound.  After 
reviewing the pelvic ultrasound, the examiner found that the 
dependent edema is not likely caused by a pelvic pathology, 
but was most likely caused by the veteran's obesity.

The veteran's representative submitted two statements and a 
brief.  The first statement was dated January 2003.  The 
representative argued that the veteran's current right foot 
pain was the result of the veteran's foot fracture after 
falling down the stairs during military service.  Therefore, 
the representative argued that the current disability was 
service connected.  In addition, the representative argued 
that the January 2002 VA examiner did not review all of the 
veteran's service records.  Finally, the representative 
argued that a preponderance of the evidence was in the 
veteran's favor, or at the very least, was in equipoise and 
the veteran should be given the benefit of the doubt.

The second statement by the representative was dated May 
2004.  The representative again argued that a preponderance 
of the evidence supported the veteran's claim, or at the very 
least, was in equipoise and the current disability is service 
connected.

The representative's brief was dated September 2004.  In 
summary, the representative argued that the VA must give 
adequate reasons and bases to deny service connection for the 
veteran's right foot disability.  Otherwise, the VA must 
grant the veteran's claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

In considering this case on its merits, the Board finds that 
service connection for right foot disability is not 
warranted.  In this regard, the Board notes that the veteran 
was seen for complaints of right foot pain in March 1983, 
October 1983 and March 1987.  An X-ray was taken in October 
1983 that showed a possible fracture of the cuboid bone.  
These were all during the veteran's military service.  In 
addition, the Board notes that since 1999, physicians have 
diagnosed the veteran with edema of both feet, the right foot 
being more severe.  However, these physicians have stated 
that the edema is not related to the possible fracture shown 
in October 1983.  In fact, the cause of the edema given by 
one VA examiner was the veteran's obesity.  In addition, the 
April 2003 VA examiner concluded that the April 2003 X-ray 
showed no degenerative joint disease of the metatarsal 
phalangeal joint and that clinical findings were not related 
to injury in service.  The only physician to state that the 
veteran's current right foot pain was related to an in 
service injury hesitated to make a diagnosis because he had 
no record of exactly what had occurred at the time of the 
initial injury.  Because the evidence fails to demonstrate a 
nexus between the veteran's service and her claimed right 
foot disability, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a right foot disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


